 LOCAL 294,TEAMSTERS515Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Gene Graham Ford,Inc. Cases3-CC-541 and3-CP-163February 11, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 8, 1970, Trial Examiner DavidDavidson issued his Decision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action,as set forth in theattached Trial Examiner'sDecision.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that no preju-dicial error was committed.The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,'conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thattheRespondent, Local 294, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's Recommended Order.1We herebycorrect the findingof the TrialExaminer'sDecision to con-form with the record evidence that the Employer,Gene Graham Ford, Inc ,sent lettersdated July 10, 1970,to striking employeesinformingthem thattheywere terminated,and not,as the Trial Examiner inadvertently stated,that these letters were sent by the RespondentTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVIDDAVIDSON,Trial Examiner:On May 12, 1970, GeneGraham Ford,Inc., hereinafter referred to as Graham, filedthe charge in Case 3-CC-541.On June 24,1970, the com-plaint issued against Respondent alleging that,in fur-therance of a dispute with Graham,Respondent boththreatened to picket and picketed at the premises of otheremployers on certain days inMay 1970 therebyviolatingSection 8(b)(4)(i) and(ii)(B) of the Act.On July 6,1970, Graham filed the charge in Case 3-CP-163.OnJuly 17,1970, the complaint issued against Respon-dent alleging that since on or aboutApril 29,1970, Respon-dent has picketed and caused Graham to be picketed at itsSchenectady,New York,location in furtherance ofRespondent's demand that Graham recognize and bargainwith Respondent as representative of Graham's new- andused-car salesmen without filing a valid representation peti-tion within a reasonable period of time after the commence-ment of the picketing,thereby violating Section 8(bX7) ofthe Act.On July 20,1970, the Regional Director issued an orderconsolidating these cases for purposes of hearing and deci-sion.Respondent has filed answers in both cases denyingthe commission of any unfair labor practices.A hearing washeld before me on August 20,1970, inAlbany, New York. At the closeof the hearing oral argu-ment was heard from counsel for the General Counsel andRespondent.The parties were also given leave to file briefs,but none have been received.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERS INVOLVEDGene Graham Ford, Inc., a New York corporation, main-tains its principal office and place of business at Schenecta-dy,New York,where it is engaged in the sale anddistribution of automobiles and related products. Duringthe year preceding issuance of the complaints,in the courseand conduct of its business, Graham sold and distributedproducts the gross value of which exceeded $500,000. Dur-ing the same period Graham received goods valued in ex-cess of $50,000 which were transported to its place ofbusiness directly from points outside the State of New York.John F. Byme d/b/a Jack Byrne Ford and Mercury,sometimes referred to herein as Byrne,is engaged in the saleand distribution of automobiles and related products atMechanicsville,New York.In the operation of its businessits annual gross revenue exceeds $500,000 and its annualreceipt of goods and materials from points directly outsidethe State of New York exceeds $50,000Orange Motor Company,Inc., sometimesreferred toherein as Orange,is engaged in the sale and distribution ofautomobiles and related products at Albany, New York. Inthe operation of its business its annual gross revenue ex-ceeds$500,000 and its annual receipt of goods and materialsfrom points directly outside the Stateof New Yorkexceeds$50,000.Automobile Transport Inc., sometimes referred to hereinas ATI,a Michigan corporation, is engaged in transportingcars,trucks, and other motor vehicles in interstate com-merce.Its annual gross revenue exceeds$500,000 and itannually transports motor vehicles valued in excess of $50,000 directly into New York State. I find that Graham,Byrne, Orange,and ATIare employers engaged in com-merce or in operations affecting commerce within themeaning of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.188 NLRB No. 81 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE LABORORGANIZATION INVOLVEDthe dealerships where the Association had contracts pres-ently in effect, and that Respondent wouldnegotiate newagreementsfor them asexistingagreementsexpired.Respondent did not assume the treasury of the Associa-tion or any of its assets, liabilities, or obligations. None ofthe officers of the Association assumed any office with Re-spondent.Around the end of April, shortly after the affiliation ac-tionwas completed, Respondent's attorney contactedGraham's attorney to advise him that Respondent hadsigned the salesmen up and wanted to settle the strike. A fewdays later Respondent's attorney informedBennett, bus-messrepresentative of Respondent, that he had discussedthe matter with Graham's attorney and had been told thatGraham's attorney would contact him at a later date. Thereis no evidence of any further contact between Respondentand Graham.On or about April 29, 1970, the signs carried by the pick-ets at Graham were changed to state inessence "Salemenof Graham Ford do not receive thewages andconditionsof the Local 294 Contract." The same five strikers who hadbeenpicketingbefore April 29 continued to picket thereaf-ter with thenew sign untilon or about July 13, 1970.C.The Termination of the Strikers and the FurtherChange in the Picket SignOn July 10, 1970, Respondent sent letters to the strikingemployees. The letters stated that their purpose was to noti-fy the strikers that theywere engaged in a strike commencedcontrary to the requirements of Section 8(d) of the Act andthat by reason of that provision they had losttheir status asemployees of Graham. This was the first notice the strikersreceived that they had been terminated.Following the receipt of the letters by the strikers the signcarried by the picketswas againchanged to state simply"On strike." The signs continued to bear thename of Re-spondent. The strikers continued to picket with the new signthereafter until enjoined shortly before the hearing herem.At the time the sign was changed, Respondent'sBusinessRepresentative Bennett and Respondent's attorney metwith a representative of the Board's Regional Office andasked him to inform Graham that the picket sign was to bechanged. Following their conversation the Board's repre-sentative informed Bennett that he could do nothing aboutgetting an agreementto settle the strike.3 Respondent didnot otherwise contact Grahamin connectionwith thechange inthe picket sign.Accordingto Bennettand Piccolo, after July 13 the pur-pose of the picketing was to secure the reinstatement of thestrikers.They testifed that, if Graham had returned thestrikers to their jobs, the picketing would have ceased.D.The Effects of the Picketing on Graham'sBusinessBefore the strike Graham normally received automobilesthrough ATI or other common carriers, which transportedthem by truckfrom rail terminalstoGraham's place ofbusiness.Graham normally received from 150 to 175 carsa month, From April 1 when the Associationstrike began,3Bennett so testified In addition,in response to a leading question byRespondent's attorney, Bennett replied affirmatively that the Board's attor-ney told himhe could not settle the question of the return of the menPiccolotestified in response to leading questions that the termination letter wasdiscussed with the Board's representative who said he would contact theCompany "tosee if hecouldstraightenout the Company "Piccolo alsotestified that the Board's representative was told that the picketing wouldstop if the strikers were reinstated However, he also testified that he did notrecall if he was present at the timeLocal 294,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Bargaining Between Graham and the AssociationIn April 1968 Graham recognized the Capitol DistrictAutomobileSalesmen'sAssociation as the representative ofits new- and used-car salesmen. Graham bargained with theAssociation and a collective-bargaining agreement was ex-ecuted in March 1969 which by its terms was to expire onJanuary 31, 1970. Around January 15, 1970,' Adam Piccolo,an employee of Graham and busmess agent of the Associa-tion, requested Graham to bargain with the Association fora new agreement. Bargaining began shortly thereafter. OnFebruary1, the existingcontract was extended to February15. By February 15 no agreement had been reached, and thesalesmen struck.After 3 days they returned to work andnegotiations continued. On March 31 negotiations ceasedand the salesmenagain struck. The Association picketedGraham's premises with a sign stating that the salesmen ofGraham Ford were on strike and bearing the Association'sname.B.The Affiliation of the Salesmen With Respondentand the Change in the Picket SignDuring the month of April Graham hired a number ofreplacements for the striking salesmen.At a meeting aroundApril 10 between Graham and the Association Piccoloraised the question of the return of the striking salesmen towork.Graham's attorney stated that Graham had hired asales force to replace the strikers and that as of that momentthere were no]ob openings for them.2Following this meeting Association representatives ap-proached Respondent to discuss the possibility of affiliatingwith Respondent.Thereafter,the Association held a meet-ing at which a vote by show of hands was taken to affiliatewith Respondent.At the suggestion of Respondent's coun-sel a second affiliation meeting was held by the Associationduring April, and a secret ballot vote was taken.Notice ofthe second meeting was given to the Association members,and 35 of its 38 members attended the meeting.The ballotwas conducted by an outsider who was not a member of theAssociation. The vote was 25 for affiliation and 10 against.The members present and voting included salesmen of othercar dealers as well as those of Graham.At and after theaffiliationmeeting,the Association members signed cardsdesignating Respondent as their bargaining representativeand became members of Respondent.Before the affiliation vote, the officers of the Respondentmet with the officers of the Association and informed themthat if they decided to join Respondent they would have tolive under Respondent's International constitution, that abusiness agent of Respondent would be assigned to service1All dates which appear hereafter are in 1970 unless otherwise indicated.2 Although Piccolo testified that at this meeting he repeatedly askedGraham's attorney what the status of the stokers was and that he receivedno definite reply, he conceded that the strikers were told at that time that thestrikers were replaced,that a new sales force had been hired,and that thestriking salesmen could not go back to work because a new sales force hadbeen hired LOCAL 294,TEAMSTERSthrough April 29, the number of cars received dropped toapproximately 125. According to Graham's President Helf-rich this was "because some of the carriers that camethrough refused to drop the vehicles off and had to go backto the yard." After April 29 when the picket signs werechanged to include Respondent's name, deliveries of cars toGraham by its former carriers ceased entirely except for 12or 13 cars which were delivered at tunes when the picketswere not present at Graham's place of business. Before thestrike common carriers also normally delivered parts toGraham. Since April 29 Graham has not received any partsthrough common carriers and has had to make arrange-ments to go after parts itself.While Graham has succeeded in maintaining a completeinventory of cars on hand since April 29, it has done so bysending its employees to pick up cars from other locationsand by arranging to hire an independent carrier to deliversome vehicles to Graham.E.Picketing and Threats To Picket at LocationsOther Than Graham FordATI operates a terminal at Selkirk,New York,where itreceives Ford Motor Company automobiles,trucks, andtractors from the Penn Central Railroad for delivery tovarious dealers in Northeast United States.ATI is a com-mon carrier and utilizes its own and leased vehicles to makedeliveries.On May 5,Robert Drennan,Selkirk terminal managerfor ATI,met with Timothy Lane,a business agent for Re-spondent,and James Cerone,a steward for Respondent, atATI'soffice with reference to a problem concerning ATI.During the meeting Cerone received a telephone call afterwhich he asked Drennan if he had any personal knowledgethat there were employees from Graham Ford at the ATIterminal to pick up new units for Graham.Lane told Dren-nan that if the Graham employees took the cars from theterminal the terminal would be picketed. Drennan toldLane simply that"I had to do what I had to do."Drennanlearned later from the dispatcher that Graham employeeshad come to the terminal to pick up cars on that day.On May 14, Lane telephoned Drennan around 10 a.m.and askedifATIwas in the process of dispatching_ units toGraham.Drennan replied that he was.Lane told rennanthat he"wasn't going to fool around with us anymore, hewas going to have pickets down there."Drennan told Lanethat AT? was obligated to make an attempt to deliver theunits.To Drennan s knowledge there were no Graham em-ployees on terminal property at that time,and according toGraham PresidentXI rich,Graham employees were sentto ATI on only two occasions,once in April and once onMay 4,and not thereafter.4About an hour later pickets appeared at an access roadleading into the terminal carrying a sign which said "GeneGraham employees do not enjoy the benefits of a contractwith Local 294."The pickets remained for about an hourand left.That was the only time Respondent picketed at theterminal.After the picketing,Drennan spoke to Cerone and toldhim that it was his position that the Company had a legalobligation to deliver units to Graham,and Cerone stated"that naturally the union would probablytry insome wayto prevent the deliveries and that any units going out toGene Graham Ford would be picketed."5° The second occasion evidently refers to the day identified by DrennanasMay 5 I attachno significanceto this minor discrepancyin dates5Drennantestifiedwithout contradiction as to his conversations with517Piccolo,who was one of those who picketed at ATI,testified that he deemed that there were Graham employeeson ATI's premises at the time he picketed.However, bothPiccolo and Bennett exhibited considerable vagueness as tothe timing of the picketing in relation to reports they re-ceived as to the presence of Graham employees at ATI.Thus Piccolo testified that he went to the ATI terminal morethan once during May to check on reports that Grahamemployees were there.He testified that he was not allowedinto the car storage area which is extensive in size,could notdetermine whether Graham employees were present, and hecould not recall if he had been informed that Graham em-ployees were present on the day that he picketed.Bennetttestified that at one point he was informed by Cerone thatGraham employees were at the ATI terminal to pick upcars, that he asked Piccolo to go to the terminal and checkit out,and that he told Piccolo that if Graham employeeswere there to start advertising Respondent's dispute withGraham.He testified that he sent Piccolo to the terminal ontwo or three occasions.However,he testified that he couldnot remember whether he received the call from Cerone onthe same daythat the picketing occurred or later,and thatitwas possibly later.Although Piccolo and Bennett at other points in theirtestimony related the picketing more directly to the receiptof the report from Cerone than in the testimony summariz-ed above,their testimony as a whole in this regard is at bestequivocal.In these circumstances and in the light ofI{elfrich's and Drennan's testimony that there were no Gra-ham employees at the ATI premises on the day of picketing,as well as Drennan's uncontradicted testimony as to hisconversation with Respondent'sAgent Lane on the mom-ing of the picketing,I conclude that the picketing was notthe consequence oflreport received from Cerone the samemorning that Graham employees were then at the ATIpremises.On May 1, 1970, Bennett telephoned John F.Byrne, own-er of Jack Byrne'sFord and Mercury.Byrne and Grahamoccasionally obtained parts and cars from one another.Bennett identified himself and ascertained that Byrne wasthe owner of the business.Bennett asked Byrne if he didbusiness with Graham, and Byrne replied affirmatively.Bennett then told him that Respondent was having labortrouble with Graham and that he wished Byrne would ceasedoing business with Graham until the trouble was takencare of.Byrne testified that he did not respond and Bennettcontinued to state that if Byrne did not stop doing businesswith Graham he would put pickets at Byrne's place of bus-iness and that if Byrne still did not stop he would stop himfrom getting cars from Ford.'A final incident concerns a threat to picket Orange Mo-tors.No evidence was introduced at the hearing with respectto this threat,but both parties stand on the allegations of thecomplaint and certain admissions in the answer.The 3-CC-541 complaint alleges,and the answer admits,that Respondent had no labor dispute with Orange Motorsat any time material. The complaint alleges further, and theanswer also admits, that"In furtherance of its dispute withGraham...Respondent,on or about May 8,1970, picketedthe premises of Orange Motors,notwithstanding that at alltimes material herein Graham has had no employees at thepremises of Orange Motors."The complaint alleges finallyin this regard,but the answer denies,that by its picketingLane and Cerone6These findings are based on the testimony of Byrne which I have credited.While Bennett conceded that he called Byrne and asked Byrne if he wouldcooperate until the dispute with Graham was settled,he denied that he toldByrne that Respondent would picket Byrne if he failed to cooperate 518DECISIONSOF NATIONALLABOR RELATIONS BOARDat Orange Motors Respondent induced and encouraged in-dividuals employed by Orange Motors "to engage in, strikesor refusals in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work ongoods, articles, materials or commodities or to perform serv-ices,and has threatened, coerced and restrained" OrangeMotors and that an object of the picketing of Orange Mo-tors was to force or require Orange Motors and other per-sonsengaged in commerce or in industries affectingcommerce to cease doing business with Graham.F.Concluding Findings as to the Alleged Violationof Section 8(b)(7)Section 8(bX7)(C) makes it an unfair labor practice for alabor organization to picket any employerwhere an object thereof is forcing or requiring an em-ployer to recognize or bargain with a labor organiza-tion as the representative of his employees... unlesssuch labor organization is currently certified as therepresentative of such employees:... (C) where suchpicketing has been conducted without a petition undersection 9(c) being filed within a reasonable period oftime not to exceed thirty days from the commencementof such picketing:...Provided furtherthat nothing inthis subparagraph (C) shall be construed to prohibitany icketing or other publicit for the purpose oftruthfully advising, the public (including consumers)that an employer des not employ members of, or havea contract with, a labor organization, unless an effectof such picketing is to induce any individual employedby any other person in the course of his employment,not to pick up, deliver or transport any goods or not toperformanyservices.The allegations of the complaint in Case 3-CP-163 raisetheseissues:1.Whether the picketing was for a proscribed recogni-tional object after April 29 when Respondent assumed re-sponsibility for the picketing.2. If so, whether the picketing was nonetheless lawfulinformational picketing within the meaning of the provisoto Section 8(bX7)(C).3.Whether there was any change in the character of thepicketing after July 13 when the picket signs were againchanged.1.The object of the picketing after April 29It is clear that Respondent was not the certified represent-ative of Graham's salesmen. It is also clear that Respondentdid not file a petition seeking certification as representativeof the salesmen within a reasonable period of time afterRespondent assumed responsibility for the picketing onApril 29.Before April 29 the strike of Graham's salemen was con-ducted by the Association, a recognized representative, forthe purpose of obtaining a new collective-bargaining agree-ment. Even after Graham hired replacements for some or allof thesalemen, the picketing by the Association was notpicketing for recognition or bargaining within themeaningof Section 8(bx7). The General Counsel contends, howev-er, that when Respondentassumedresponsibility for thepicketing, it became picketing for initial recognition by alabor organization which had not been recognized previous-7Warehouse EmployeesUnionLocal No 570,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America (Whitaker Pa-per Company)149 NLRB 731ly by Graham. Respondent contends on the other hand thatthe object of the picketing was unchanged and continued tobe lawful.Although no cases have been cited to me directly in pointand I have foundnone, it would appear thatresolution ofthe issue as to the object of the picketing after April 29depends on whether objectwas a successor to theAssociationas representativeof the salesmen.Thus, wherea union isfoundptobe a successorto another union, theBoard will find that no question concerning representationexists,8will amend the certification to name the successorunion as the certified representative,9 and will find a viola-tion of Section 8(a)(5) in an employer's refusal to bargainwith the successor union in place of a recognized or certifiedrepresentative.10 If, as these cases establish, a successor un-ion stands in the shoes of its predecessor for purposes ofestablishing its rights as representative of the employeesrepresented by the predecessor, then it follows that a succes-sor union may stand in the shoes of the predecessor unionin determining whether its picketing is for a purpose pros-cribed by Section 8(b)(7). Accordingly, if Respondent wasa successor to the Association, the object of the picketingwould not be changed by virtue of the successorship. How-ever, if Respondent was not a successor to the Association,then its picketing to obtain a contract, unlike that of theAssociation, would become picketing for initial recognitionand would be picketing for recognition or bargaining withinthe meaning of Section 8(b)(7).In deciding whether a union is a successor, the Boardlooks to a number of factors, including whether democraticprocedures have been followed in any vote on affiliation ormerger, whether the new organization has succeeded to theassets and liabilities of the predecessor, whether the employ-ees in the bargaining unit have had an opportunity to reg-ister their desires, and whether there is a continuity in theleadership and representation of the employees in the bar-gaining unit.') As Respondent is, at least on the surface, adifferent organization from the Association and as the factsrelating to the claim of successorship are peculiarity withinits knowledge, proof that Respondent is a successor to theAssociation is a matter of affirmative defense and the bur-den is on Respondent to establish its successorship.12Of the factors relied upon by the Board in determiningsuccessorship, some appear to have relatively more impor-tance than others. Thus, the lack of evidence as to the de-sires of the unit employees has been deemed crucial, andwhere there is clear evidence that the employees in the unithave ap roved a merger, lack of evidence as to the continui-ty of officers or the identity of a merging union within alarger organization has been disregarded.)Here there is noevidence that th4 wishes of the Graham employees as toaffiliation were separately determined.14 Moreover, the evi-Baton RougeWater Works Company,163 NLRB 1070Equipment Manufacturing Inc.,174 NLRB No. 74, SafwaySteel ScaffoldsCompany of Georgia,173 NLRB No52; North Electric Company,165 NLRB942,United States Gypsum Company,164 NLRB 931;Emery Industries, Inc,148 NLRB 51,Climax Molybdenum Company,146 NLRB 508;MinnesotaMiningand Manufacturing Company,144 NLRB 41910CincinnatiGasket, Packing & Mfg, Inc.,163 NLRB763, enforcementdeniedon other ground 395 F 2d 268 (C.A. 6);Litho-Graphic Press, Inc,159NLRB I11See cases cited in fn.9, supra12 SeeInternational Longshoremen'sAssociation,Local1575,AFL-CIO(Sea-Land Service, Inc.),159 NLRB 382.13CompareRinker MaterialsCorporation,162 NLRB 1688, withSafwaySteel Scaffolds Company ofGeorgia, 173 NLRB No 52.14Although Piccolo testified thata reasonthe Associationdesired to affil-iate with Respondent was the awareness of the Graham strikers that they hadbeen replacedand that the same persons picketed after affiliation as before,nowhere does the evidence establish the number of employees in the unit at LOCAL 294,TEAMSTERSdence shows that the assets and liabilities of the Associationwere not taken over by Respondent and there is no evidenceas to what became of the Association after the affiliationvote.There is no evidence that any officer of the Associa-tion became an officer'of Respondent or that the formerAssociation retained any organizational identity withinRespondent.These factors taken together lead to the con-clusion that Respondent has failed to establish that its sub-stitution for the Association as representative of Graham'semployees sufficiently insures the employees continuity oftheir previous organization and representation to constituteRespondent the successor to the Association as representa-tive of Graham's employees."AlthoughRespondent made no written request for recog-nition toGraham,its attorney contacted Graham's attorneyand informed him that Respondent wished to settle thestrike.Following the affiliation vote,the picket signs werechanged to state that Graham's salesmen did not receive thewages and conditions of a contract with Respondent. It isthus clear that Respondent sought recognition and bargain-ing from Graham and that it picketed for that purpose afterApril 29.162.The informational nature of the picketingAssuming that the statement on Respondent's picket signwas truthful and otherwise falls within the proviso,the evi-dence shows that the picketing lost the protection of theproviso because its effect was to induce an interruption ofdeliveries to Graham. In construing theproviso the Boardhas held that the test to determine the "effect"of picketingis "whether the picketing has disrupted, interfered with, orcurtailed the employer's business.' 7Here the evidence shows that after April 29 when thepicket signs were changed the common carriers who nor-mally delivered cars and parts to Graham before the strikealmost entirely ceased deliveries to Graham. Although Gra-ham has nonetheless managed to maintain a stock of cars,ithas done so by having its own employees pick them upand by using an independent carrier not previously utilizedby Graham. Thus, the picketing `compelled the Employerto modify its method of doing business with suppliers whoseproducts were essential to its daily operation and ... dis-rupted and interfered with the Employer's business.""Moreover, the evidence shows that in addition to picket-ing at Graham's premises Respondentsentpickets to ATIto picket and sought to induce ATI and Byrne, a sometimesupplier of Graham,to cease doing business with Graham.Wholly apart from whether or not this conduct separatelyviolated the Act, it demonstrates that Respondent did notseek simply to advertise its dispute to the public andGraham's employees in the immediate vicinity of Graham'splace of business.19any relevant time or the extent to which they participated in the affiliationvote.15Gulf Oil Corporation,135 NLRB 184;Rinker MaterialsCorporation,162NLRB 1688.Cf.UnitedStatesGypsum Company,164 NLRB 931,ClimaxMolybdenum Company,146 NLRB 508;Safway Steel Scaffolds Company ofGeorgia,173 NLRB No.52,EquipmentManufacturing Inc.,174 NLRB No.74.16Local Union 429, International Brotherhoodof ElectricalWorkers, AFL-CIO (Sam M.Melson),138 NLRB 460.17RetailClerksUnionLocal324, AFL-CIO (Barker Bros.Corp. & Gold'sInc138 NLRB478, 491, enfd.328 F 2d 431(C A. 9).1SanDiegoCountyWaiters and Bartenders Union Local500 (Norhunt,Inc.), 138 NLRB470, 471;Local 1205,International Brotherhoodof Team-sters,Chauffeurs,Warehousemenand Helpers of America (Island Coal andLumber Corp.),159 NLRB895, enfd.387 F 2d 170 (C.A. 2).519Accordingly,Iconclude that thepicketing bRespon-dent at Graham's premises fromAprilp29 until July 13, r970,was for the purpose of recognition and bargaining,was notprotectedby the informational picketingproviso of Section8(b)(7)(C),and violatedthatSection ofthe Act.3.The picketing after July 13There remains for consideration the picketing after July13. The General Counsel contends that the objective of thepicketing remained unchanged after that date.Respondentcontends,however,that from July 13 on the objective of thepicketing was simply to obtain reinstatement of the dis-charged strikers, relying uponLocal 259,International Un-ionUnited Automobile,Aircraft and Agricultural ImplementWorkers ofAmerica,UAW, AFL-CIO (Fanelli Ford Sales,Inc.),133 NLRB 1468.InFanelli Ford,the Board rejected the concept that pick-eting to obtain reinstatement of a discharged employee"necessarily"is to compel recognition or bargaining on suchmatter.It stated, "It may not be said,of course,that picket-ing for an employee's reinstatement may in some circum-stances be used as a pretext for attaining recognition ascollective-bargaining representative of all the employees ia certain unit. But before we are willing to infer such broadn-er objective,some more affirmative showing of such objectmust be made than exists here."In this case,the affirmativeevidence of a recognitional object is present.As I have found,Respondent's picketing up to July 13was for recognition and bargaining.Despite the testimonyof Bennett and Piccolo as to their intent after July 13, theevidence otherwise leads to the conclusion that the recogni-tional object of the picketing did not disappear.Althoughthe wording on the picket sign was changed on July 13, thenew wording indicated simply that Respondent was "OnStrike,"which of course it had been for some time,and gaveno inkling that the objective of the strike was changed ornow excluded any purpose other than reinstatement of thedischarged strikers.Respondent made no effort to commu-nicate directly to Graham that it had changed its objectiveor disclaimed any further recognitional or bargaining pur-pose.Its only attempt to communicate with Graham wasthrough a Board agent.Although there is only hearsay evi-dence as to that communication,even that evidence fails toestablish that Respondent sought thereby to coney that itno longer sought recognition and bargaining.Thus Bennetttestified that he asked the Board's agent to inform Grahamthat the picket sign was to be changed and the agent report-ed back that he could do nothing about getting an agree-ment to settle the strike.Piccolo'stestimony leavessubstantial doubt that he was even present at the timeRespondent's representatives spoke to the Board agent, but,in any event,it further fails to indicate that the agent under-took to do anymore than "see if he could straighten out theCompany."In these circumstances,although I have nodoubt that the picketing after July 13, as indeed before thatdate,had as one of its purposes securing the reinstatementof the strikers,I conclude that the picketing also continuedto have as its purpose recognition and bargaining. As thepicketing after Jury 13 continued to have the same disrup-tive effects on Respondent's business as during the earlierperiod,I conclude that the picketing after July 13 also vio-lated Section 8(b)(7)(C)of the Act.19Retail ClerksUnionLocal 324, etc (Barker Bros.Corp),138 NLRB 478,487-488,enfd. 328 F 2d 431(C A. 9);Local 3, International Brotherhood ofElectricalWorkers,AFL-CIO (Jack Picoult),144 NLRB 5,enfd. 339 F.2d 600(C.A. 2);Local 157, Laborers'International Union of North America, AFL-CIO (T J Madden Construction Co, Inc),168 NLRB 826. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDG.Concluding Findings as to the Alleged Violationsof Section 8(b)(4)TheuncontradictedevidenceestablishesthatRespondent's Agent Lane20 twice,on May 4 or 5 and May14, told Drennan that the ATI terminal would be picketedifGraham employees took cars from the terminal or if ATIdispatched cars to Graham. The uncontradicted evidencefurtherestablishes that after the picketing atATIRespondent's Agent Cerone told Drennan that Respondentwould try to prevent deliveries to Graham in some way andthat any units going out to Graham would be picketed. Ihave also found that Respondent's Agent Bennett, on May1, told Byrne that he would put pickets at Byrne's place ofbusinessif he did not stop dome business with Graham andthat Bennett added that if Byme did rapt stop doing businesswith Graham,Bennett couldstop Graham from getting carsfrom Ford. These statements clearly went beyond a merestatement of intent to engagein lawful picketing at suchtimeswhen Graham employees were at the premises of ATIor Byrne. I find that by this conduct Respondent threatenedpersons engaged in commercewith ah object of forcing orrequiringthem to ceasedo' business with Graham inviolation of Section8(b)(4)(ii)(() of the Act 21The evidence also shows that immediately followingLane's threat to Drennan on May 14 Respondent causedthe ATI premises to be picketed at a time when there wereno Graham employees at the ATI premises. Piccolo testifiedthat he deemed that therewereGraham employees then attheATI premises and that because of the layout at theterminal itwas difficult to determine whether they were infact there. Admittedly, it is not always easy for a union toknow when employees of a.pnmary employer are at anotheremployer'spremises,particularlywhen the premises arelarge and access isrestricted.Nonetheless, this difficultygives the union no blanket right to picket at the neutralemployer's premisesand there must beat least a reasonablebasis for the belief that the employees of the primary em-ployer arepresent 22Here the only basis shown Tor Piolo'sbelief was that Bennett had transmitted to him Cerone'sreport that Graham's employees had been at the ATI termi-nal on a previous occasion. But Graham's employees didnot regularly work at or visit A'il's premises and more thana week hadelapsedsince the last of two visits by them tothe ATIterminal. In these circumstances and in the light ofthe statementsof Lane to Drennan by telephone an hourbefore the picketing commenced, I cohclude that the picket-ing was aimedat curtailing ATI's efforts to dispatch cars toGraham rather than at any employees of Graham whomight havebeen presentat ATI'spremises.Accordingly, Ifind that the picketing of ATI by Respondent violated"Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.23Withrespect tothe picketing at Orange Motors I find theallegationsof the complaint insofar as admitted by the an-swer insufficientto establish a further violation of Section8(b)(4)(B) in the absence of further evidence of the circum-stances ofthe picketing or of a business relationship be-tween Orangeand Graham or any other person 2420 The answer admits that Lane as well as Bennettand Ceronewere agentsof Respondent.21InternationalBrotherhood of ElectricalWorkers, AFL-CIO, Local 453(Delp Refrigeration),170 NLRB No.60, cf.DistrictCouncilof Painters No48 (HamiltonMaterials, Inc),144 NLRB 1523, 1524-25, enfd 340 F 2d 107(C.A 9).22 SeeLocal 3, InternationalBrotherhood of Electrical Workers, AFL-CIO(Atlas Reid, Inc.),170 NLRB No. 73.33 InternationalBrotherhood of ElectricalWorkers, Local 861, AFL-CIO(Albert K Newlin, Inc.),143 NLRB 1169,enfd.353 F 2d 736 (C A 5)IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of Gra-ham, Byrne, and ATI,as described in section I, above, havea close,intimate,and substantial relation to trade,traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Gene GrahamFord,Inc., John F.Byrne d/b/a JackByrne Ford and Mercury,and Automobile Transport Inc.are each employers engaged in commerce or in industryaffecting commerce within the meaning of Section 2(2), (6),and (7)of the Act.2.Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3.By picketing Gene Graham Ford,Inc., since on orabout April 29, 1970,with an object of forcing or requiringGraham to recognize or bargain with it as representative o7its employees,without having filed a petition under Section9(c)within a reasonable period of time, Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(7) (C) of theAct which affect commerce within themeaning of Section 2(6) and(7) of the Act.4. By inducing and encouraging individuals employed byAutomobile Transport Inc. to engage in the refusal in thecourse of their employment to perform services and bythreatening, coercing,and restraining Automobile Trans-port Inc. and John F.Byrne d/b/a Jack Byrne Ford andMercury with an object of forcing and requiring ATI andByrne to cease doing business with Graham,Respondenthas engaged in unfair laborpractices within the meaning ofSection 8(b)(4)(i) and(ii)(B) of the Act which affect com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDER25Upon the basis of the foregoing findings of fact and con-clusions of law, I recommendthat Respondent, Local 294,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, its officers, representa-tives, and agents, shall:1.Cease and desist from:(a) Picketing or causing to be picketed Gene GrahamFord,Inc., at itsSchenectady, New York,place of businesswhere an object thereof is forcing or requiring Gene Gra-ham Ford, Inc., to recognize or bargain with saidRespon-dent as representative of the employees of Gene Graham24 SeePlumbers Local Union No 307 (MeyersPlumbing),146 NLRB 88825 In the event no exceptionsare filedas provided by Section 102.46 of theRules andRegulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Section 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions, and order,and all objectionsthereto shallbe deemed waived for all purposes LOCAL294, TEAMSTERSFord,Inc., in circumstances violative of Section 8(b)(7)(C)of the Act.(b) Engaging in, or inducing or encouragin any individ-ual employed by Automobile TransportTransport]any otherperson engaged in commerce or in any industry affectinggcommerce to engage in, a strike or refusal in the course oftheir employment to use,manufacture,process,transport,or otherwise handle or work on any goods,articles,mate-rials, or commodities or to perform any services; or threat-ening,coercing,or restraining Automobile Transport Inc.,John Byrne d/b/a Jack Byrne Ford and Mercury, or anyother person engaged in commerce or in an industry affect-ing commerce,where in either case an object thereof is toforce said Employers or persons to cease doing businesswith Gene Graham Ford, Inc.2.Take the following affirmative action which is neces-sato effectuate the policies of the Act:(a) Post at itsbusiness offices and meetii g halls copies ofthe attached notice marked"Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 3,after being duly signed by Respondent's authoriz-ed representative,shall be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices to members are customarily posted.Reasona-ble steps shall be taken bRespondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to saidRegional Director for posting by each of the employersnamed in the preceding paragraphs,ifwilling,at all placeswhere notices to their respective employees are customarilyposted.(c)Notify said Regional Director,in writing, within 20days from the receipt of this Decision,what steps have beentaken to comply herewith.27w In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byorder of theNational LaborRelations Board" shall bechanged to read"Posted pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "27 In the eventthat thisRecommendedOrder is adopted bythe Board, thisprovision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 daysfrom the dateof this Order, whatstepsRespondenthas taken tocomply herewith."APPENDIXNOTICE TOEMPLOYEES521POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed GeneGraham Ford, Inc., Schenectady, New York, with anobject of forcing or requiring Graham to recognize orbargainwithusasrepresentativeofGraham'semployees in circumstances violative of Section8(b)(7)(C) of the Act.WE WILL NOTengage in,or induce or encourage anyindividual employed by Automobile Transport Inc. orany other person engaged in commerce or in anyindustry affecting commerce to engage in, strikes orrefusals in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commoditiesor perform any services; and WE WILL NOT threaten,coerce, or restrain Automobile Transport Inc., JohnByrne d/b/a Jack Byrne Ford and Mercury, or anyother person engaged in commerce or in industryaffecting commerce, where in either case an objectthereof is to force either of said employers or personsto cease doing business with Gene Graham Ford, Inc.LOCAL 294 INTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 4thFloor, The 120Building,120 DelawareAvenue,Buffalo,New York 14202,Telephone716-842-3100.